

114 S906 PCS: Cider Investment and Development through Excise Tax Reduction (CIDER) Act
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 40114th CONGRESS1st SessionS. 906[Report No. 114–17]IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend the Internal Revenue Code of 1986 to modify the types of wines taxed as hard cider.
	
		1.Short
 titleThis Act may be cited as the Cider Investment and Development through Excise Tax Reduction (CIDER) Act.
		2.Modification of
			 definition of hard cider
			(a)In
 generalSection 5041 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(g)Hard
 ciderFor purposes of subsection (b)(6), the term hard cider means a wine—
 (1)containing not more than 0.64 gram of carbon dioxide per hundred milliliters of wine, except that the Secretary may by regulations prescribe such tolerances to this limitation as may be reasonably necessary in good commercial practice,
 (2)which is derived primarily from—
 (A)apples, apple juice concentrate, pears, or pear juice concentrate, and
 (B)water, (3)which contains no fruit product or fruit flavoring other than apple or pear, and
 (4)which contains at least one-half of 1 percent and less than 8.5 percent alcohol by volume..
			(b)Conforming
 amendmentParagraph (6) of section 5041(b) of such Code is amended by striking which is a still wine and all that follows through alcohol by volume.
 (c)Effective dateThe amendments made by this section shall apply to articles removed during calendar years beginning after December 31, 2015.
			3.Increase in continuous levy
 (a)In generalParagraph (3) of section 6331(h) of the Internal Revenue Code of 1986 is amended by striking 30 percent and inserting 35 percent. (b)Effective dateThe amendment made by this section shall apply to payments made after 180 days after the date of the enactment of this Act.April 14, 2015Read twice and placed on the calendar